Case 1:14-cv-02887-JLK-MEH Document 181-21 Filed 05/30/19 USDC Colorado Page 1 of
                                       13




                        Exhibit R
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 1 of212
                                                                                            Page     of
                                                   13




        Internal review of detainee death reveals
        medical neglect at a Denver immigration jail
                Katherine Hawkins/POGO KO, Yahoo News • May 19, 2019



                                                                                               Who's running in 2020?




                This 2017 photo shows the entrance to the GEO Group's immigrant detention
                facility in Aurora, Colo. U.S. immigration authorities say more than 2,200
                people exposed to a mumps outbreak in at least two detention facilities have
                More quarantined. (Photo: David Zalubowski/AP)
                been


                On Nov. 17, 2017, federal agents arrived at the home of
                64-year-old Kamyar Samimi, who had lived in the
                United States for over four decades, and took him away.
                Samimi was a legal immigrant from Iran, who came to
                the United States as a student in 1976 and received a
                green card in 1979. But under Trump-era enforcement
                policies, a 12-year-old conviction for cocaine possession
                made him a target for detention and deportation.

                Samimi was taken to the Aurora, Colo., detention
                facility, an immigration jail in the suburbs of Denver
                operated by the GEO Group, one of the largest private
                prison companies in the U.S. Just over two weeks later,
                he was dead.

                He is one of 24 people to die in Immigration and
                Customs Enforcement (ICE) detention since President
                Donald Trump took office. (That total excludes deaths of




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 2 of312
                                                                                            Page     of
                                                   13


                immigrants held in Customs and Border Protection
                custody or in Office of Refugee Resettlement shelters,
                including three Guatemalan children who have died
                since December.)

                In at least a half dozen of these cases, there have been
                allegations that inadequate medical care preceded the
                deaths. Samimi’s case appears to be one of those —and
                an example of how government contractors running
                facilities like Aurora have struggled to provide adequate
                care for a drastically increasing detainee population.

                An internal ICE review of Samimi’s death found there
                were major deficiencies in his medical care for severe
                opioid withdrawal before his death, according to a
                source who viewed the document. The source asked not
                to be named because they are not authorized to speak to
                the press and fear retaliation.

                ICE’s detention standards provide that “detainees
                experiencing severe or life-threatening intoxication or
                withdrawal shall be transferred immediately to an
                emergency department for evaluation” and returned to
                the detention facility only if it is “staffed with qualified
                personnel and equipment to provide appropriate care.”
                Investigators found that Samimi’s treatment violated
                this standard and many others, according to the Project
                on Government Oversight’s source.

                ICE’s official review of Samimi’s death has not yet been
                publicly released, despite multiple pending Freedom of
                Information Act lawsuits for such release. An ICE
                spokesperson said the agency could not comment on the
                case due to pending litigation.




                The women's medical room is seen at the Adelanto immigration detention
                center, which is run by the Geo Group, in Adelanto, Calif., on April 13, 2017.
                (Photo: Lucy Nicholson/Reuters)




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 3 of412
                                                                                            Page     of
                                                   13



                According to an inspection report on ICE’s website, the
                64-year-old Samimi “was placed in medical observation
                directly from intake” because he reported suffering from
                depression, methadone and heroin addiction, and
                abdominal pain, and “began rather quickly complaining
                of nausea and vomiting and was observed to vomit
                blood.”

                On Nov. 28, 11 days after he was taken into custody,
                Samimi “was observed to have a bed sheet tied tightly
                around his neck” and was placed on suicide watch. On
                Dec. 2, “the detainee attempted to get into a wheelchair
                but vomited blood and collapsed” and stopped
                breathing. Soon after, he was pronounced dead at a local
                hospital. The inspection report, quoting from a source
                that it does not identify, states that “the most likely
                cause of death was noted as ‘the result of asphyxia
                secondary to aspiration of bloody vomitus.’”

                The local coroner’s autopsy states that Samimi’s cause
                and manner of death are “undetermined,” but that
                emphysema and gastrointestinal bleeding were likely
                contributing factors. The forensic pathologist wrote that
                Samimi had been addicted to methadone since 1990 and
                that “methadone withdrawal cannot be ruled out as the
                cause of death, however, deaths due to methadone
                withdrawal are rare.”

                Samimi’s case is just one of many that critics of the
                Aurora detention center say shows a bigger problem
                with care there and throughout America’s growing
                immigrant detention complex, where around 50,000
                people are detained on an average day.

                A complaint filed last year by the American Immigration
                Council and American Immigration Lawyers Association
                alleges a pattern of “dangerously inadequate medical
                and mental health care” at the jail in the Denver
                suburbs. Since the complaint was filed, ICE has
                drastically expanded the detention facility, putting even
                greater stress on its medical care system.

                At the time of Samimi’s death, Aurora’s medical director
                — and sole full-time physician — was Jeffrey Elam
                Peterson, MD. He left Aurora a few months later, in
                approximately April 2018, to become medical director at




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 4 of512
                                                                                            Page     of
                                                   13


                the nearby Arapahoe County jail. It is unclear whether
                his departure was linked in any way to Samimi’s death.
                GEO Group did not respond to the Project on
                Government Oversight’s requests for comment.

                Several former Aurora detainees and their attorneys
                have accused Peterson specifically of providing
                inadequate health care and attempting to intimidate
                detainees when they advocated for better treatment.

                In one extreme case, a paralyzed detainee, Ronnie
                Keyes, alleged in a lawsuit against GEO Group that his
                leg had to be amputated as a result of Peterson’s
                negligent medical care. GEO Group settled the case for
                an undisclosed sum shortly before it was scheduled to go
                to trial in March.

                Keyes, a U.S. citizen, was arrested on federal weapons
                charges and sent to Aurora in June 2016. (GEO Group
                primarily holds immigration detainees at Aurora, but
                also contracts with the U.S. Marshals Service to hold a
                small number of detainees awaiting trial on federal
                criminal charges.) Keyes is paralyzed from the waist
                down, which places him at risk of developing pressure
                ulcers, also known as bedsores, according to the lawsuit.




                In 2016, supporters link arms around a group of Hispanic demonstrators at
                the Immigration and Customs Enforcement detention center in Aurora, Colo.,
                after an 11-mile prayer walk to show solidarity with immigrants. (Photo:
                More
                Steven K. Paulson/AP)


                According to his legal complaint, Keyes had two mild
                pressure ulcers at the beginning of his detention. As
                soon as he arrived, he requested a specialized air
                mattress to prevent them from deteriorating or new
                sores from forming. He was never provided one, and his
                ulcers deteriorated and eventually became severely
                infected.




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 5 of612
                                                                                            Page     of
                                                   13


                More
                The complaint alleges that between his detention at
                Aurora in June and his hospitalization in September,
                Keyes filed over 50 written complaints about his medical
                care. “Not one was taken seriously,” it says.

                In July, Keyes wrote that Peterson had ordered that the
                dressing on his wounds be changed once every three
                days, when a daily change was required to avoid
                infection, and that several of the nurses at Aurora
                acknowledged that they were not equipped to properly
                treat him.

                In August, he began requesting to be taken to the
                hospital, in part because his pressure ulcers “had gotten
                even worse, they were bleeding, and they smelled bad.”
                He was finally taken to the emergency room after “staff
                at the facility found him passed out in his wheelchair.”

                The infection had spread to his blood and the bone in
                his foot. His left leg was amputated below the knee on
                Sept. 20, 2016.

                Even after the amputation, Keyes’s pelvic bone
                remained infected, requiring multiple hospitalization
                and surgeries. Keyes’s attorney, David Lane, said in an
                interview, “The doctors believe it’s a matter of time until
                it kills him.”

                Lane said that based on Keyes’s experience, medical care
                at Aurora was “abysmal.”

                “I wouldn’t let Dr. Peterson give me a haircut,” he
                added.

                Attorneys representing Aurora detainees have alleged
                that Peterson reprimanded their clients for filing
                grievances or seeking assistance from attorneys in
                obtaining medical care. Arash Jahanian of the ACLU of
                Colorado, wrote in a court declaration in 2017 that when
                a client of his filed grievances because he was not
                receiving treatment for an arterial blockage, Dr.
                Peterson and one other official “told him to stop filing
                grievances.”

                Another former Aurora detainee, René Lima Marín,
                recently filed a legal claim alleging that he had received
                inadequate treatment for multiple fractures to bones in
                his face resulting from a fall in his cell. Lima Marín was




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 6 of712
                                                                                            Page     of
                                                   13


                taken to the emergency room the night of Feb. 7, 2018,
                and told that he needed to return in a week or two for
                surgery to ensure the bones healed properly. On Feb. 16,
                his attorneys wrote to Aurora’s warden, Johnny Choate,
                alleging that Lima Marín was not receiving adequate
                care.

                In response, according to the legal claim, Peterson
                “berate[d] Mr. Lima Marín for involving his lawyers in
                his medical care,” and “accused him of lying and
                exaggerating his injuries.” Peterson also wrote in an
                email to Lima Marín’s attorneys that he perceived their
                letter as “an unprofessional and threatening document,”
                and was planning to file a formal complaint against
                them with the Colorado Bar Association.

                Danielle Jefferis, one of Lima Marín’s lawyers, said in an
                interview that other clients of hers had also had
                experience with Peterson “telling them they’re faking it
                or they’re lying.”

                Peterson did not respond to messages left with his
                previous and current employer, texts and calls to the
                mobile phone number listed on his state medical license,
                and letters sent to his home and work addresses.




                In 2017, an employee of the GEO Group wears a company patch on his
                uniform as he works at the Northwest Detention Center in Tacoma, Wash.,
                during a media tour. (Photo: Ted S. Warren/AP)
                M

                Aurora isn’t the only ICE detention facility where
                detainee grievances have allegedly been met with
                threats. The Department of Homeland Security’s
                inspector general reported in December 2017 that
                detainees at other detention centers said “staff
                obstructed or delayed their grievances or intimidated
                them, through fear of retaliation, into not complaining.




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 7 of812
                                                                                            Page     of
                                                   13


                These deterrents may prevent detainees from filing
                grievances about serious concerns that should be
                addressed and resolved.”

                The American Immigration Council and American
                Immigration Lawyers Association complaint from last
                summer describes the experiences of seven Aurora
                detainees, all identified by pseudonyms. One of them,
                identified as “Abdo,” a refugee from South Sudan, was
                placed in isolation for a month after a dispute with a
                guard despite suffering from post-traumatic stress
                disorder, as part of which he experienced auditory and
                visual hallucinations.

                During fiscal year 2018, when most of these cases
                occurred, the Aurora detention facility had an average
                daily population of 644 ICE detainees. It now holds over
                1,000 — but there is still just one full-time physician.
                (Nationally, the United States has 2.56 doctors per
                1,000 people. The ratios in jails and prisons tend to be
                lower, and detainees’ medical needs higher.)

                In late January, the GEO Group opened a 432-bed
                annex next door to the main detention center. The
                annex is the original Aurora detention center, where the
                GEO Group’s business of contracting with the federal
                government to detain immigrants for profit began in
                1987. It had been vacant for several years after the GEO
                Group opened its newer, larger detention site nearby.

                ICE and GEO initially contracted to operate the annex
                for 90 days. In late April, the contract was extended
                another year, for $14 million.

                ICE has said the annex was recently remodeled.
                Elizabeth Jordan, an attorney for the Civil Rights
                Education and Enforcement Center, said in an interview
                that she saw little sign of that when she visited the
                facility. “It’s very clearly an old jail,” she said, that
                appeared to have been abandoned and used for storage.

                According to Laura Lunn, who manages the Rocky
                Mountain Immigrant Advocacy Network’s detention
                program, the annex was filled with new detainees flown
                in from the U.S.-Mexico border “essentially overnight”
                after it opened in January 2019. Several flights of
                detainees arrived in quick succession, without a




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical
                                    Document      neglect Filed
                                               181-21     at a Denver immigration
                                                                05/30/19  USDC jail
                                                                                  ColoradoPage 8 of912
                                                                                            Page     of
                                                   13


                corresponding increase in guards or medical staff at the
                time.

                “They were not scaling up to accommodate the needs of
                the people being detained,” said Lunn, whose
                organization offers legal orientation to newly arrived
                detainees at Aurora. GEO has since hired more staff,
                Lunn said, though it is not clear whether the pace of
                hiring has matched the expansion of the jail.

                Lunn said that her own organization was “overwhelmed
                and overburdened” trying to conduct intake interviews
                with recent arrivals.

                Weeks after the expansion, 357 detainees in Aurora were
                under quarantine for exposure to chicken pox and
                mumps. Detainees’ attorneys said that although Aurora
                had experienced quarantines for chicken pox before,
                they had not occurred on this scale, and quarantines for
                mumps were much rarer. Lunn said that “a shockingly
                high number of units” were quarantined and noted that
                there had been an “uptick of quarantines around the
                country.”




                In 2017, a women's area at the Northwest Detention Center in Tacoma,
                Wash., is shown during a media tour of the facility. The federal facility,
                operated under contract by the GEO Group, is used to house people detained
                More
                on immigration and other violations. (Photo: Ted S. Warren/AP)


                As of March 7, there were 2,287 ICE detainees in
                quarantine across the country, Reuters reported. There
                were 236 confirmed or probable cases of mumps in ICE
                detention in the past year, as opposed to zero in the
                previous two years.

                At Aurora, most detainees under quarantine had their
                immigration court hearings canceled, which had the
                practical effect of lengthening their time in detention.




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical181-21
                                    Document      neglect at a Denver
                                                          Filed       immigration
                                                                05/30/19   USDCjail      Page
                                                                                  Colorado    9 of 10
                                                                                            Page   12
                                                  of 13


               They also lost access to outdoor recreation and visits to
               families.

               Alethea Smock, an ICE spokesperson in Colorado, said
               in an email about the quarantines that “medical
               personnel are credited with reducing the further
               infection of detainees by their quick reaction.” She
               added, “Each detainee receives a medical examination
               upon arrival at the facility to check for potential signs of
               illness, however ICE has no way of knowing what viruses
               a person may have been exposed to prior to entering the
               facility.”

               Detainees’ lawyers dispute this. Jefferis noted that the
               mumps outbreak “coincided with arrivals of large
               numbers of people, as they were filling the annex” and
               medical intakes were not happening promptly. One of
               her clients told her that two detainees in his housing
               unit who contracted mumps had gone untreated for days
               as they got sicker, and at least one eventually had to be
               hospitalized.

               The quarantines have now been lifted in Aurora, but the
               facility’s chronic problems with medical care remain.

               Another one of Jefferis’s clients has Type 1 diabetes,
               which requires daily insulin treatment. Between his
               arrest in early February and mid-March, she said, he
               rarely received the correct dosage of insulin at the
               correct time. He began suffering increasingly severe
               nerve damage, vision loss and pain as a result, and was
               eventually hospitalized with a blood sugar level that
               placed him at risk of a diabetic coma. Jefferis said that
               since returning from the hospital, the client had begun
               receiving the proper medication, but was still suffering
               from nerve damage and vision loss.

               Aurora is located in the congressional district of
               Democratic Rep. Jason Crow. Anne Feldman, a
               spokeswoman for Crow, wrote in an email, “We’ve heard
               multiple reports of poor conditions and disease
               outbreaks at the GEO Group-run facility in Aurora from
               detainees themselves and some attorneys. Despite our
               concerns, DHS has yet to respond to our multiple letters
               on the topic.”




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical181-21
                                    Document      neglect at a Denver
                                                          Filed       immigration
                                                                05/30/19   USDCjail     PagePage
                                                                                  Colorado   10 of 11
                                                                                                   12
                                                  of 13


               Crow was also turned away twice when he tried to visit
               the facility in February and March, before finally
               receiving a tour 24 days after his first request. He and
               20 colleagues are now seeking to pass legislation
               requiring that members of Congress be given access to
               ICE detention facilities with 48-hours notice.

               The medical care problems at Aurora, according to the
               American Immigration Council and American
               Immigration Lawyers Association complaint, are “the
               norm rather than the exception” in ICE custody.

               Jordan, the attorney for the Civil Rights Education and
               Enforcement Center, agreed that medical care problems
               are pervasive in ICE detention centers, many of which
               are further from major hospitals and metropolitan areas
               than the jail in the Denver suburbs. Aurora, she said, is
               “an illustrative example of the entire way the system
               fails.”




               Read more from Yahoo News:

                • Rashida Tlaib: 'We now have a crooked CEO in the
                  Oval Office'
                • Trump got the crisis he wanted in Iran. Now what?
                • U.S. officials fear Ebola outbreak in Congo could
                  become largest ever
                • Justices to rule on census citizenship question
                • Trump, the billion-dollar loser — I saw it happen
                • PHOTOS: Venezuela dialysis patients face uncertain
                  fate after power cuts




                   View reactions (121)

                 Sign in to post a message.




                            USA TODAY                                         2,976

                            Biden camp fires back at Trump's
                            'low IQ' remarks: 'Beneath the
                            WASHINGTON – Former Vice President Joe Biden      ...
                            waited until President Donald Trump was back on


                            Sponsored         Post Fun




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical181-21
                                    Document      neglect at a Denver
                                                          Filed       immigration
                                                                05/30/19   USDCjail     PagePage
                                                                                  Colorado   11 of 12
                                                                                                   12
                                                  of 13


                        20 Resignation Letters That Are
                        Inspirational
                        These employees wrote the most hilarious
                        resignation letters. We can't get through them


                        Associated Press                                      312

                        Hawaii woman fell to ground
                        bawling when found in forest
                        A Hawaii woman said Tuesday she fell to the           ...
                        ground and started bawling when a rescue


                        The Telegraph                                         139

                        British sailor whose wife
                        vanished on honeymoon jailed
                        A newlywed British sailor whose wife died after       ...
                        their yacht sank off the coast of Cuba has been


                        Car and Driver                                        8

                        Book One of These Automotive
                        Airbnb Experiences for Your Next
                        The summer travel season is here, and these           ...
                        activities are going to get snatched up quickly.


                        Sponsored          BridesBlush

                        25 Worthless Old Toys Now
                        Worth Millions
                        Check and see if you have any of these toys on the
                        list, and you could be in for the big bucks!


                        Reuters                                               311

                        U.S. presidential hopeful Harris
                        to unveil plan to protect abortion
                        The U.S. senator from California says that if         ...
                        elected president, she will force states with a


                        USA TODAY                                             22

                        With homes flooded and dams
                        and levees stressed, Oklahoma
                        SAND SPRINGS, Okla. – As floodwaters swirled          ...
                        closer, Donald Sales urged his brother to empty his


                        Car and Driver                                        15

                        The 2020 Buick Encore GX Is a
                        Bigger Sibling to the Wee Encore
                        Buick is adding another SUV to its lineup. Called     ...
                        the Encore GX, this new model is larger than the


                        Sponsored          Finance101

                        30 Old Toys That Worth A
                        Fortune
                        If You Still Have Any of These Old Toys, You Just
                        Made a Ton of Money


                        AFP                                                   199

                        Boris Johnson faces court
                        hearing for Brexit 'lies'
                        Boris Johnson, the frontrunner to become Britain's    ...
                        next prime minister, must attend court over




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
Internal
Case     review of detainee death reveals
      1:14-cv-02887-JLK-MEH               medical181-21
                                    Document      neglect at a Denver
                                                          Filed       immigration
                                                                05/30/19   USDCjail     PagePage
                                                                                  Colorado   12 of 13
                                                                                                   12
                                                  of 13


                        Bloomberg                                             25

                        Iran Showdown Forces Sign of
                        Breakthrough in Gulf Arab Spat
                        Qatar said that Prime Minister Sheikh Abdullah Bin    ...
                        Nasser Al Thani will attend regional summits in


                        Associated Press                                      14

                        The Latest: Man seeking storm
                        cover recalls '74 tornado
                        A man who survived a catastrophic 1974 Ohio           ...
                        tornado had to run for shelter once again as severe


                        Sponsored          Housediver

                        NFL Star Troy Aikman Lives Here
                        With His Partner
                        Just imagine what NFL stars can buy with all the
                        money they earn on the field...




https://www.yahoo.com/news/internal-review-reveals-medical-neglect-at-a-denver-immig… 5/30/2019
